                                       United States Bankruptcy Court
                                         Northern District of Ohio
In re:                                                                                  Case No. 19-60147-rk
James E. Mills                                                                          Chapter 7
Sandra J. Mills
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0647-6           User: admin                  Page 1 of 2                   Date Rcvd: Jan 29, 2019
                               Form ID: 309A                Total Noticed: 58


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db/db          +James E. Mills,    Sandra J. Mills,     13690 Hinton Mill Road,     Marysville, OH 43040-8910
25853918       +AJT Diabetic Inc.,    5180 West Atlantic Avenue, Ste. 105,       Delray Beach, FL 33484-8103
25853916       +Aaa Debt Rec,    Pob 129,    Monroeville, PA 15146-0129
25853919        Ashland Mansfield Foot and Ankle,     30575 Euclid Ave,     Wickliffe, OH 44092-1037
25853921       +Botema White,    13690 Hinton Mill Road,     Marysville, OH 43040-8910
25853924       +CCHA -Credit Clearinghouse,     Ccha,    Po Box 1209,    Lousiville, KY 40201-1209
25853927      ++CHOICE RECOVERY INC,    1550 OLD HENDERSON ROAD,      STE 100,    COLUMBUS OH 43220-3662
               (address filed with court: Choice Recovery,       1550 Old Henderson Road,     Suite 100,
                 Columbus, OH 43220)
25853925       +CenturyLink,    665 Lexington Avenue,     Mansfield, OH 44907-1504
25853928       +Cleveland Clinic,    Customer Service,     9500 Euclid Avenue RK2-4,     Cleveland, OH 44195-0001
25853929        Crawford Associates Inc.,     Owner Services,    PO Box 50877,     Sarasota, FL 34232-0328
25853932        Delaware County Bank,     110 Riverbend Ave,    Lewis Center, OH 43035
25853934       +Extremity Imaging Partners, Inc.,     4500 Brooktree Rd, Ste 300,      Wexford, PA 15090-9289
25853936       +First Credit Corporation,     Attn: Bankruptcy,    Po Box 9300,     Boulder, CO 80301-9300
25853937        First Credit Inc.,    PO Box 630838,     Cincinnati, OH 45263-0838
25853939       +FirstCredit, Inc,    PO Box 630838,     Cincinnati, OH 45263-0838
25853940       +Frank & Wooldridge Co. LPA,     600 South Pearl St,     Columbus, OH 43206-1017
25853941       +Gatton Packaging, Inc.,     99 East St.,    Bellville, OH 44813-1003
25853942        Genesis FS Card Services,     PO Box 84049,    Mansfield, OH 44903
25853945       +Mariner Finance,    Attn: Bankruptcy Department,      8211 Town Center Dr.,
                 Baltimore, MD 21236-5904
25853946       +Mid-State Physicians LLP,     PO Box 731584,    Dallas, TX 75373-1584
25853947       +Mount Carmel Lab Services,     793 West State Street,     Columbus, OH 43222-1551
25853948       +Murphy Law Office LLC,     PO Box 2190,    Westerville, OH 43086-2190
25853949       +North Main Motors Inc,     1001 E. 5th Street,    Marysville, OH 43040-8901
25853951        Ohio Gastroenterology Group, Inc.,      3400 Olentangy River Road,     Columbus, OH 43202-1523
25853953       +OhioHealth,    PO Box 1259 Dept 140157,     Oaks, PA 19456-1259
25853952       +OhioHealth,    PO Box 1259 Dept 141735,     Oaks, PA 19456-1259
25853956        Promethus Therapeutics & Diagnostic,      PO Box 748731,    Los Angeles, CA 90074-8731
25853957      ++RBC,   PO BOX 1548,    MANSFIELD OH 44901-1548
               (address filed with court: RBC, Inc,       Attn: Bankruptcy,     Po Box 1548,   Mansfield, OH 44901)
25853958       +Richland Pulmonary,    PO Box 80690,     Critical Care,    Canton, OH 44708-0690
25853962       +Schumacher Clinical Partners,     165 Caprice Ct, Unit 8,      Castle Rock, CO 80109-1558
25853963       +Seterus, Inc.,    Attn: Bankruptcy,     Po Box 1077,    Hartford, CT 06143-1077
25853964       +Sherloq,    134 S. Tampa St.,    Tampa, FL 33602-5354
25853965        Specialty Medical Equipment Inc.,     52040,    Utica, MI 48316
25853968       +United Revenue Collection Service,      PO Box 1184,    Langhorne, PA 19047-6184

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Rebecca@attyTH.com Jan 29 2019 21:52:09         Rebecca K. Hockenberry,
                 Thompson & Hockenberry Co LPA,     371 Lexington Avenue,     Mansfield, OH 44907
tr             +EDI: FAJDEGIROLAMO.COM Jan 30 2019 02:33:00        Anthony J. DeGirolamo, Trustee - Mansfield,
                 3930 Fulton Drive NW, Suite 100B,     Canton, OH 44718-3040
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jan 29 2019 21:52:44         Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,     Suite 441,    Cleveland, OH 44114-1234
25853917        EDI: AFNIRECOVERY.COM Jan 30 2019 02:33:00        AFNI Inc.,    1310 Martin Luther King Drive,
                 PO Box 3517,   Bloomington, IL 61702-3517
25853920       +E-mail/Text: ljenkins@avitahs.org Jan 29 2019 21:55:01         Avita Health System,    PO Box 1259,
                 Dept. 100448,   Oaks, PA 19456-1259
25853923       +EDI: CBCSI.COM Jan 30 2019 02:33:00       CBCS,    PO Box 163279,    Columbus, OH 43216-3279
25853922       +EDI: CAPITALONE.COM Jan 30 2019 02:33:00        Capital One/Best Buy,    Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
25853926       +EDI: CHASE.COM Jan 30 2019 02:33:00       Chase Card Services,     Attn: Correspondence/Bankruptcy,
                 Po Box 15298,   Wilminton, DE 19850-5298
25853930       +E-mail/Text: kroscoe@drsohio.com Jan 29 2019 21:52:16         Debt Recovery Solutions,
                 Attn: Bankruptcy,    Po Box 1307,    Mansfield, OH 44901-1307
25853931       +E-mail/Text: kroscoe@drsohio.com Jan 29 2019 21:52:16         Debt Recovery Solutions of Ohio,
                 1669 Lexington Ave., Ste. A,     Mansfield, OH 44907-2944
25853933        EDI: DIRECTV.COM Jan 30 2019 02:33:00       DirectTV,    PO Box 5007,
                 Carol Stream, IL 60197-5007
25853935        E-mail/Text: bankruptcynotice@fcbanking.com Jan 29 2019 21:52:23         First Commonwealth Bank,
                 Attn: Bankruptcy,    Po Box 400,    Indiana, PA 15701
25853938       +E-mail/Text: bankruptcy@firstelectronic.com Jan 29 2019 21:54:55         First Electronic Bank,
                 Attn: Bankruptcy,    Po Box 521271,    Salt Lake City, UT 84152-1271
25853943        E-mail/Text: oh_bankruptcy@ohiohealth.com Jan 29 2019 21:53:32         JP Recovery Services, Inc.,
                 PO Box 183221,    Columbus, OH 43218-3221
25853944       +EDI: CBSKOHLS.COM Jan 30 2019 02:33:00       Kohls/Capital One,     Kohls Credit,    Po Box 3120,
                 Milwaukee, WI 53201-3120
25853954        E-mail/Text: bankruptcynoticing@osumc.edu Jan 29 2019 21:54:09         OSU Medical Center,
                 Patient Financial Services,    1375 Perry Street,     Columbus, OH 43201-3177
25853950       +E-mail/Text: bankruptcy@firstenergycorp.com Jan 29 2019 21:53:39         Ohio Edison,    PO Box 3687,
                 Akron, OH 44309-3687


        19-60147-rk      Doc 10      FILED 01/31/19       ENTERED 02/01/19 00:18:50            Page 1 of 4
District/off: 0647-6                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 29, 2019
                                      Form ID: 309A                      Total Noticed: 58


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
25855049       +EDI: PRA.COM Jan 30 2019 02:33:00      PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
25853955        E-mail/Text: cs@rossman-pcb.com Jan 29 2019 21:52:15       Pcb,   Po Box 2051,
                 New Albany, OH 43054
25853959       +E-mail/Text: oh_bankruptcy@ohiohealth.com Jan 29 2019 21:53:32       Riverside Methodist Hospital,
                 5350 Frantz Road,    Dublin, OH 43016-4259
25853960       +E-mail/Text: Jason.Richmond@Rumpke.com Jan 29 2019 21:54:01
                 Rumpke Consolidated Companies Inc.,    10795 Hughes Road,    Cincinnati, OH 45251-4598
25853966        EDI: AGFINANCE.COM Jan 30 2019 02:33:00      Springleaf Financial S,    1357 Brice Road,
                 Reynoldsburg, OH 43068
25853961       +EDI: DRIV.COM Jan 30 2019 02:33:00      Santander Consumer USA,    Attn: Bankruptcy,
                 Po Box 961245,    Fort Worth, TX 76161-0244
25853967       +EDI: RMSC.COM Jan 30 2019 02:33:00      Syncb/Care Credit,    Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
                                                                                               TOTAL: 24

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Anthony J. DeGirolamo, Trustee - Mansfield    ajdlaw@sbcglobal.net,
               ad@trustesolutions.com;amber_weaver@sbcglobal.net;AD07@trustesolutions.net
              Rebecca K. Hockenberry   on behalf of Debtor Sandra J. Mills Rebecca@attyTH.com,
               Denise@attyTH.com;r62556@notify.bestcase.com
              Rebecca K. Hockenberry   on behalf of Debtor James E. Mills Rebecca@attyTH.com,
               Denise@attyTH.com;r62556@notify.bestcase.com
                                                                                            TOTAL: 3




          19-60147-rk          Doc 10       FILED 01/31/19            ENTERED 02/01/19 00:18:50                    Page 2 of 4
Information to identify the case:
Debtor 1              James E. Mills                                                      Social Security number or ITIN      xxx−xx−2618
                      First Name   Middle Name     Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Sandra J. Mills                                                     Social Security number or ITIN      xxx−xx−8334
(Spouse, if filing)
                      First Name   Middle Name     Last Name                              EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Ohio
                                                                                          Date case filed for chapter 7 1/25/19
Case number:          19−60147−rk


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       James E. Mills                                      Sandra J. Mills

2.      All other names used in the
        last 8 years

3.     Address                               13690 Hinton Mill Road                                  13690 Hinton Mill Road
                                             Marysville, OH 43040                                    Marysville, OH 43040

4.     Debtor's attorney                     Rebecca K. Hockenberry                                 Contact phone 419−522−5297
                                             Thompson & Hockenberry Co LPA
       Name and address                      371 Lexington Avenue                                   Email: Rebecca@attyTH.com
                                             Mansfield, OH 44907

5.     Bankruptcy trustee                    Anthony J. DeGirolamo, Trustee − Mansfield             Contact phone 330−305−9700
                                             3930 Fulton Drive NW, Suite 100B
       Name and address                      Canton, OH 44718                                       Email: ajdlaw@sbcglobal.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      19-60147-rk              Doc 10            FILED 01/31/19          ENTERED 02/01/19 00:18:50                      Page 3 of 4
Debtor James E. Mills and Sandra J. Mills                                                                               Case number 19−60147−rk


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                Hours open 9:00 AM − 4:00 PM
                                                Ralph Regula U.S. Courthouse
    Documents in this case may be filed at this 401 McKinley Avenue SW                                        Contact phone 330−458−2120
    address. You may inspect all records filed Canton, OH 44702
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 1/29/19
    www.ohnb.uscourts.gov.


7. Meeting of creditors                           March 14, 2019 at 10:00 AM                                  Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              City Council Chambers,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Mansfield Municipal Complex, 30
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     North Diamond St, Mansfield, OH
                                                                                                              44902
                                                          *** Valid photo identification required ***
                                                      *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 5/13/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




      19-60147-rk                Doc 10          FILED 01/31/19               ENTERED 02/01/19 00:18:50                         Page 4 of 4
